Russell, J.
The case is one of a suit on a forthcoming .bond. The only point insisted upon in the brief of counsel for the plaintiff in error (the defendant) is that the record nowhere shows that the plaintiff had obtained a judgment in the claim case finding the property subject. Of course, the plaintiff would not be entitled to a judgment upon the forthcoming bond unless he had, precedent thereto, obtained a judgment finding the property subject. The fact that the plaintiff in error stakes his case upon this point, and challenges the record to support his contention, is due merely to a typographical error in the record; for it appears, from the answer of the magistrate, that there was a judgment finding the property subject, anterior to the judgment of which complaint is here made. In the answer it appears that “the transcript introduced should a verdict and judgment finding the property subject the objection and my overruling it ,are true.” It is very apparent from the exhibits *805attached to the petition for certiorari that this sentence should read “The transcript introduced showed a verdict and judgment finding the property subject. The objection [alluding to the petition] and my overruling it are true.” The tr-anscript from the justice’s docket in the record does in fact show a verdict and judgment in full; consequently the judge of the superior court did not err 'in overruling the certiorari for the reason urged by plaintiff in error, nor was the judgment erroneous for any other reason disclosed by the record. Judgment affirmed.